Citation Nr: 1600995	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  06-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to March 1979.  He also served in the Naval Reserves in August 1972 and National Guard from March 1979 to September 1987. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an October 2005 rating decision, the RO denied service connection for a cervical spine disability.  In a March 2007 rating decision, the RO denied service connection for a right knee disability. 

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.

In March 2011, August 2012, October 2013, and March 2015, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), entitlement to service connection for a heart disorder as secondary to PTSD, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder have been raised by the record in April 2011 and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded the claims to obtain any records from the Saginaw VA Medical Center dated in 1979.  In April 2015, the Appeals Management Center (AMC) requested these records.  While the Veteran's electronic folder contains records received in April 2015, these records do not include any records prior to November 2013 nor do they suggest that records prior to that date (in particular records from 1979) are not obtainable.   

In the March 2015 remand, the Board also directed the AMC to ask the Veteran whether he ever applied for Social Security disability benefits and if he did, to attempt to obtain any records from the Social Security Administration regarding his claim.  In a statement dated in April 2015, the appellant reported that he applied for Social Security disability benefits in 1996.  The AMC, however, does not appear to have made appropriate attempts to obtain any records from the Social Security Administration.

In the latest remand, the Board directed the AMC to obtain an addendum to the November 2013 VA examination report.  An addendum containing non-speculative opinions was prepared in June 2015.  The VA doctor did not address the presence or absence of musculoligamentous-type strain, as directed by the Board's remand.  

For these reasons, the AMC did not comply with the directives of the March 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the bases of that doctor's opinions included a lack of evidence in the service treatment records of the various injuries.  The Board, however, has found the Veteran credible as to the reporting of the injuries.  Therefore, the opinions are inadequate because the doctor's bases include a lack of documentation of treatment for various injuries in service.  Another medical opinion prepared by the doctor who rendered the June 2015 VA medical opinion is necessary.

As the claims are being remanded for other reasons, the AOJ should obtain any additional records from the Saginaw VA Medical Center from April 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any records from the Saginaw VA Medical Center dated in 1979 and any additional records from the Saginaw VA Medical Center from April 2015 to the present.  If the records, such as the ones from 1979, are unavailable, document all efforts to obtain these records.

2.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for disability benefits.  If the records are unavailable, document all efforts to obtain these records.

3.  Thereafter, the AOJ should have the VA doctor who prepared the June 2015 medical opinion review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another doctor.  

The doctor who prepared the June 2015 VA medical opinion must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the VA doctor who prepared the June 2015 medical opinion thinks another VA examination is necessary, the appellant should be scheduled for one.  

The VA doctor who prepared the June 2015 medical opinion should address the following:

(A)  Right knee:  

(1)  Accepting the Veteran's reporting of a right knee injury from a motor vehicle accident around Christmas of 1972, 1973, 1974, or 1976, and from a right knee injury in 1976 as credible, and despite the lack of medical evidence of right knee treatment in the service treatment records except for the 1978 knee treatment, is it at least as likely as not (50 percent or greater) that the Veteran's right knee disability is related to his active duty from August 1972 to March 1979, to include the motor vehicle accident around Christmas 1972, 1973, 1974, or 1976, a right knee injury in 1976, and right knee treatment in service in April 1978 in which impressions of rule out torn lateral meniscus, patella bursitis, chondromalacia, and prepatellar bursitis were made? 

(2)  Accepting the Veteran's reporting of right knee injuries from a motor vehicle accident in June 1979, from falling in 1982, and from falling out of a tree in 1987 as credible, and despite the lack of medical evidence of right knee treatment in the service treatment records for those injuries, is it at least as likely as not (50 percent or greater) that the Veteran's right knee disability is related to his injuries while serving in the National Guard, to include the motor vehicle accident in June 1979, the falling injury in 1982, and falling out of a tree in 1987?



   (B)  Cervical spine:  

(1)  Accepting the Veteran's reporting of a neck injury from a motor vehicle accident around Christmas of 1972, 1973, 1974, or 1976, as credible, and despite the lack of medical evidence of neck treatment in the service treatment records for those injuries, is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disability is related to his active duty from August 1972 to March 1979, to include the motor vehicle accident around Christmas 1972, 1973, 1974, or 1976?

(2)  Accepting the Veteran's reporting of neck injuries from a motor vehicle accident in June 1979, from an accident while riding in a fire direction center vehicle in 1985, from wearing Kevlar helmets in service in 1987, and from falling out of a tree in 1987 as credible, and despite the lack of medical evidence of neck treatment in the service treatment records except for the June 1979 neck treatment, is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disability, to include the loss of cervical lordosis is related to his injuries while serving in the National Guard, to include the motor vehicle accident in June 1979 resulting in a diagnosis of acute cervical strain, an accident in 1985 while riding in a fire direction center vehicle, falling out of a tree in 1987, and wearing heavy Kevlar helmets in 1987?


(3)  Is it at least as likely as not (50 percent or greater) that the Veteran has or had had a chronic disability of a musculoligamentous-type strain since he filed his claim in March 2004?

(4)  If the VA doctor who prepared the June 2015 medical opinion does not find that it is at least as likely as not (50 percent or greater) that the Veteran has or had had a chronic disability of a musculoligamentous-type strain since he filed his claim in March 2004, the doctor should reconcile that lack of such a diagnosis with Dr. Schinco's diagnosis of musculoligamentous-type strain in April 2004.

(5)  If the VA doctor who prepared the June 2015 medical opinion does find that it is at least as likely as not (50 percent or greater) that the Veteran has or had had a chronic disability of musculoligamentous-type strain since he filed his claim in March 2004, is it at least is it at least as likely as not (50 percent or greater) that the Veteran's strain is related to his active duty from August 1972 to March 1979, to include the motor vehicle accident around Christmas 1972, 1973, 1974, or 1976?

(6)  If the VA doctor who prepared the June 2015 medical opinion does find that it is at least as likely as not (50 percent or greater) that the Veteran has or had had a chronic disability of musculoligamentous-type strain since he filed his claim in March 2004, is it at least as likely as not (50 percent or greater) that the Veteran's strain is related to his injuries while serving in the National Guard, to include the motor vehicle accident in June 1979 resulting in a diagnosis of acute cervical strain, an accident in 1985 while riding in a fire direction center vehicle, falling out of a tree in 1987, and wearing heavy Kevlar helmets in 1987?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the VA doctor who prepared the June 2015 medical opinion should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






